UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51852 Northeast Community Bancorp, Inc. (Exact name of registrant as specified in its charter) United States of America 06-1786701 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 325 Hamilton Avenue, White Plains, New York 10601 (Address of principal executive offices) (Zip Code) (914)684-2500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.(See definition of "accelerated filer and large accelerated filer" in rule 12b-2 of the exchange act). Large accelerated filer o Accelerated filer o Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo ý As of November 13, 2007, the registrant had 13,225,000 shares of $0.01 par value common stock outstanding. NORTHEAST COMMUNITY BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2007 and December 31, 2006 2 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 3 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 Part II.Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 1 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) September 30, 2007 December 31, 2006 (In thousands, except for share and per share amounts) ASSETS Cash and amounts due from depository institutions $ 2,634 $ 2,650 Interest-bearing deposits 32,609 34,099 Cash and Cash Equivalents 35,243 36,749 Securities available for sale 350 355 Securities held to maturity 9,182 27,455 Loans receivable, net of allowance for loan losses of $1,489 and $1,200, respectively 256,612 201,306 Premises and equipment, net 4,597 11,117 Federal Home Loan Bank of New York stock, at cost 414 399 Bank owned life insurance 8,423 8,154 Accrued interest receivable 1,287 1,101 Other assets 1,565 1,781 Total Assets $ 317,673 $ 288,417 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ 1,420 $ 1,439 Interest bearing 198,520 187,153 Total Deposits 199,940 188,592 Advance payments by borrowers for taxes and insurance 3,706 1,929 Accounts payable and accrued expenses 5,662 1,145 Total Liabilities 209,308 191,666 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value: 1,000,000 shares authorized, none issued - - Common stock, $.01 par value; 19,000,000 shares authorized, issued and outstanding:13,225,000 shares 132 132 Additional paid in capital 57,542 57,513 Unearned ESOP shares (4,730 ) (4,925 ) Retained earnings 55,550 44,147 Accumulated other comprehensive loss (129 ) (116 ) Total Stockholders’ Equity 108,365 96,751 Total Liabilities and Stockholders’ Equity $ 317,673 $ 288,417 See Notes to Consolidated Financial Statements. 2 Table of Contents CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands, except for per share amounts) INTEREST INCOME Loans $ 3,884 $ 3,275 $ 10,506 $ 9,588 Interest-earning deposits 538 549 1,443 1,209 Securities 140 287 708 543 Total Interest Income 4,562 4,111 12,657 11,340 INTEREST EXPENSE Deposits 1,486 1,225 4,102 3,200 Short-term borrowings 18 - 18 - Total Interest Expense 1,504 1,225 4,120 3,200 Net Interest Income 3,058 2,886 8,537 8,140 PROVISION FOR LOAN LOSSES - - 338 - Net Interest Income after Provision for Loan Losses 3,058 2,886 8,199 8,140 NON-INTEREST INCOME Other loan fees and service charges 99 111 274 334 Net gain from premises and equipment - - 18,962 - Earnings on bank owned life insurance 92 62 269 62 Other 4 6 13 15 Total Non-Interest Income 195 179 19,518 411 NON-INTEREST EXPENSES Salaries and employee benefits 1,248 1,296 3,898 3,482 Net occupancy expense of premises 275 264 815 764 Equipment 101 119 368 322 Outside data processing 167 147 478 433 Advertising 17 36 68 82 Other 554 492 1,733 1,416 Total Non-Interest Expenses 2,362 2,354 7,360 6,499 Income before Income Taxes 891 711 20,357 2,052 INCOME TAXES 337 299 8,790 881 Net Income $ 554 $ 412 $ 11,567 $ 1,171 Net Income per common share-basic $ .04 $ .03 $ 0.91 N/A Weighted average number of common shares outstanding- basic 12,749 12,016 12,742 N/A Dividends declared per common share $ 0.03 $ 0.00 $ 0.03 $ 0.00 See Notes to Consolidated Financial Statements. 3 Table of Contents CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) Nine Months Ended September 30, 2007 and 2006 Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Equity Comprehensive Income (In thousands) Balance at December 31, 2005 $ - $ - $ - $ 43,089 $ 31 $ 43,120 Comprehensive income: Net income - - - 1,171 - 1,171 $ 1,171 Unrealized gain on securities available for sale, net of taxes of $3 - 6 6 6 ESOP shares earned - 8 194 - - 202 Capitalization of Mutual Holding Company - - - (500 ) - (500 ) Issuance of common stock 132 57,495 - - - 57,627 Common stock acquired by ESOP - - (5,184 ) - - (5,184 ) Total comprehensive income $ 1,177 Balance at September 30, 2006 $ 132 $ 57,503 $ (4,990 ) $ 43,760 $ 37 $ 96,442 Balance at December 31, 2006 $ 132 $ 57,513 $ (4,925 ) $ 44,147 $ (116 ) $ 96,751 Comprehensive income: Net income - - - 11,567 - 11,567 $ 11,567 Unrealized loss on securities available for sale, net of taxes of $1 - (1 ) (1 ) (1 ) Prior Service Cost – DRP, net of taxes of $10 - (12 ) (12 ) (12 ) Cash dividend declared ($0.03 per share) - - - (164 ) - (164 ) ESOP shares earned - 29 195 - - 224 Total Comprehensive Income $ 11,554 Balance at September 30, 2007 $ 132 $ 57,542 $ (4,730 ) $ 55,550 $ (129 ) $ 108,365 See Notes to Consolidated Financial Statements. 4 Table of Contents CONSOLIDATED
